A verdict granting both parties a total divorce, and awarding the wife as permanent alimony $500, payable in ten monthly installments of $50 each, and a described house and lot which the parties had jointly purchased for $4400, and on which there were unpaid purchase-money notes amounting to $3600, is not excessive as a matter of law, where the wife, in addition to making a down payment of $300 on the house and lot, advanced to the husband $840, being approximately half of the money necessary to put him in business as a used-car dealer, and where, from her salary of $110 per month, she paid all household expenses, amounting to between $60 and $70 a month, while the husband out of $1400 a year, realized from the used-car business, paid the monthly notes on the house and lot of $29.50 each.
Judgment affirmed. All the Justices concur.
                       No. 15048. JANUARY 5, 1945.